Exhibit 10.1
GLOBAL CONSUMER ACQUISITION CORP.
1370 Avenue of the Americas
28th Floor
New York, NY 10019
September 15, 2009
Mr. Mark Daigle
     Re: Amended and Restated Employment Agreement, dated as of August 31, 2009
Dear Mark:
          This will confirm that, except as set forth below, the
above-referenced employment agreement between you and us is hereby terminated,
effective immediately, with the effect that neither you nor we shall have any
further duty or obligation thereunder.
          Section 24 of the above-referenced employment agreement containing,
among other things, your waiver of rights and claims against certain amounts
placed in a trust account for the benefit of our public stockholders shall,
however, survive in full force and effect.
          We are sorry that this opportunity to work together did not work out,
and look forward to exploring other opportunities with you in the future.
          Please confirm that this accurately reflects our mutual agreement and
understanding by signing and returning to us the enclosed duplicate of this
letter.

            Very truly yours,

GLOBAL CONSUMER ACQUISITION CORP.
      By:   /s/ Jason N. Ader         Jason N. Ader        Chairman     

          ACKNOWLEDGED AND AGREED:
      /s/ Mark Daigle       MARK DAIGLE             

